Citation Nr: 0111014	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  00-12 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to nonservice-connected death pension 
benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Counsel






INTRODUCTION

The veteran served in beleaguered status from December 1941 
to April 1942, in missing status for one day in April 1942, 
and as a prisoner of war from April 1942 to August 1942, as a 
member of United States Army Forces in the Far East; and had 
regular service from April 1945 to November 1945, as a member 
Philippine Commonwealth Army, in the service of the Armed 
Forces of the United States.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from December 1999 and January 2000 determinations 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, Republic of the Philippines.

The Board notes that in December 1999 the appellant was 
denied claims for service connection for asthma, dysentery, 
and nasopharyngeal cancer, for payment of accrued benefits 
only, on the basis that the claims were not well grounded.  
The RO and the appellant are referred to the Veterans Claims 
Assistance Act of 2000, regarding final decisions denying 
claims on the basis that they were not well grounded during 
the period from July 14, 1999, to November 8, 2000.  Such 
claims must be readjudicated upon motion of the claimant or 
the Secretary if the motion is filed prior to November 9, 
2002.  See Section 7 of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  


FINDING OF FACT

The veteran served in beleaguered status from December 1941 
to April 1942, in missing status for one day in April 1942, 
and as a prisoner of war from April 1942 to August 1942, as a 
member of United States Army Forces in the Far East; and had 
regular service from April 1945 to November 1945, as a member 
Philippine Commonwealth Army, in the service of the Armed 
Forces of the United States.


CONCLUSION OF LAW

The appellant is not eligible for nonservice-connected 
disability death pension benefits.  38 U.S.C.A. §§ 107, 1541 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.8, 3.23 (2000); 
Sabonis v. Brown, 6 Vet. App. 426 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

In addition to the verified service listed in introduction 
portion of this action, the documentation in the claims file 
indicates that in January 1999 the U.S. Army Personnel Center 
determined that the veteran was in "alleged POW status, not 
supported" status from August 1942 to September 1942, and 
thus not entitled to pay for this period of service; and 
further determined that from September 1942 to April 1945 he 
was engaged in civilian pursuits and not engaged in military 
activities and thus not entitled to pay.  The Board notes 
that the RO credited the full period from December 1941 to 
November 1945 in its May 2000 statement of the case on the 
issue of entitlement to nonservice-connected death pension.  
However, this discrepancy has no effect upon the ultimate 
determination.  The Board further notes that the June 2000 
statement of the case on the issue of entitlement to service 
connection for the cause of the veteran's death reflects a 
periods of creditable service in accord with the findings of 
the Board.

Where a qualified veteran's death was not service connected, 
a surviving spouse may be eligible for income based improved 
death pension benefits. See 38 U.S.C. § 1541; 38 C.F.R. § 
3.23. 

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the Military Order of the 
President dated July 26, 1941 (including organized guerrilla 
forces), shall not be deemed to have been active military, 
naval, or air service for the purpose of any law of the 
United States confirming rights, privileges or benefits upon 
any person by reason of the service of such person or the 
service of any other person in the Armed Forces, except 
benefits under certain contracts of National Service Life 
Insurance;  the Missing Persons' Act;  and compensation for 
service-connected disability or death, dependency and 
indemnity compensation for service-connected death (with an 
exception);  and burial benefits.  38 U.S.C.A. § 107; 38 
C.F.R. § 3.8.  With an exception not pertinent to this 
appeal, service in the Philippine Scouts (Regular Philippine 
Scouts) is included for VA disability pension, compensation, 
dependency and indemnity compensation and burial allowance.  
38 C.F.R. § 3.8(a).

The veteran's service does not legally qualify the appellant 
for entitlement to VA nonservice-connected disability death 
pension benefits.  The VA is bound by the service 
department's certification of the veteran's military service.  
Duro v. Derwinski, 2 Vet. App. 530 (1992); 38 C.F.R. § 3.203 
(2000).  The veteran had no other verified service.  Service 
before July 1, 1946, as a Philippine Scout, or in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for purposes of 
certain VA benefits.  However, by statute and regulation it 
does not establish basic eligibility for nonservice-connected 
death pension benefits.  See 38 U.S.C.A. § 107(a); 38 C.F.R. 
§§ 3.8, 3.9.

The Board notes that the veteran had no service with the 
Regular Philippine Scouts, and the record unequivocally shows 
that his recognized periods of service were before July 1, 
1946.  Inasmuch as the United States service department's 
verification of the veteran's service is binding on the VA, 
the law precludes basic eligibility for nonservice-connected 
disability death pension benefits based on the veteran's 
service.  As such, the appellant's claim of entitlement to 
non-service connected disability death pension benefits is 
denied due to the absence of legal merit, or the lack of 
entitlement under the law.  Sabonis v. West, 6 Vet. App. 426, 
430 (1994). 

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

As VA is bound by the determinations of the service 
department, and there is nothing to indicate that further 
inquiries to the service department would yield verification 
of service which would establish entitlement to nonservice-
connected disability death pension benefits, the Board finds 
that there is no reasonable possibility that further 
development of the claim for nonservice-connected death 
pension benefits would establish entitlement to such 
benefits.  The Board therefore finds that further development 
on this issue is not warranted.  Also, the appellant was 
notified that the veteran did not have the type of service 
required for nonservice-connected death pension benefits, and 
was further notified that VA had no authority to amend or 
change the decision of the Department of Army as to what type 
of service the veteran had, in an RO letter dated in January 
2000.  The appellant was again informed of these same facts 
in the May 2000 Statement of the Case.  In light of the 
foregoing, the Board finds that all development and notice 
requirements which would have a reasonable possibility of 
leading to substantiation of the appellant's claim have been 
undertaken by the RO.  The Board finds that the letter and 
intent of the notice and development requirements of the VCAA 
have been fulfilled in adjudicating the issue of entitlement 
to nonservice-connected death pension benefits in the present 
case.  

Finally, the Board must point out that it is literally 
impossible to conceive that any regulations implementing the 
VCAA could affect this matter.  The determinative question is 
whether or not the veteran had qualifying service.  The law 
and regulations governing this question are clear and were 
properly communicated to the claimant.  They provide only a 
very limited scope for evidence to substantiate the claim.  
Thus, in order to provide any opportunity to substantiate the 
claim of the appellant, new regulations would have to modify 
not simply the notice or development requirements of the 
VCAA, but also the substantive law governing recognition of 
service.  Plainly, the additional regulations addressing the 
VCAA will not do that.



ORDER

Entitlement to nonservice-connected disability death pension 
benefits is denied.



REMAND

In a rating decision dated in December 1999, the RO denied 
service connection for the cause of the veteran's death.  In 
May 2000, she submitted a Form 9 to perfect an appeal on the 
issue of entitlement to nonservice-connected death pension 
benefits.  The appellant listed as the issues she wanted to 
appeal as "entitlement to non-service-connected death 
pension or DIC benefits."  Thus, the RO properly also 
considered this a notice of disagreement with the December 
1999 rating decision denying service connection for the cause 
of the veteran's death.  In June 2000, the RO issued a 
statement of the case on this issue.  In July 2000, the 
appellant submitted a second VA Form 9, this one listing as 
the sole issue to be appealed "Death Pension of Veteran."  
Nevertheless, the RO appears to have properly considered this 
a substantive appeal on the issue of service connection for 
the cause of the veteran's death.  Though the question is a 
close one, in consideration of its own reading of the 
arguments presented on the July 2000 Form 9, to include a 
contention that service connection for the veteran's 
disabilities will be established if VA hospital records are 
obtained, which would in turn support the claim for "death 
pension," the Board concurs that the July 2000 VA Form 9 
serves to perfect the appeal on the issue of service 
connection for the cause of the veteran's death.

A November 1998 certificate of death indicates that the 
veteran died of cancer of the neopharynx.

In December 1999, the RO granted service connection for 
malaria, for purposes of payment of accrued benefits only.  
In the July 2000 VA Form 9, the appellant argued that the 
veteran's death ultimately resulted from inservice 
conditions, to include malaria, tuberculosis, and asthma, and 
that records of treatment dating back to the 1940s would help 
to substantiate her claim.

As described above in the decision portion of this action, 
recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
are listed in the decision portion of this action. 

The Board notes that the claim for service connection for the 
cause of the veteran's death was denied as not well grounded 
in December 1999, in consideration of the law as in effect at 
that time and prior to the enactment of the VCAA.  However, 
the VCAA now requires further notice and development with 
respect to the appellant's claim, to include obtaining VA and 
private medical records that the appellant has described as 
pertinent to her claim.  Further, under the VCAA the RO may 
need to consider whether a medical opinion as to whether the 
cause of the veteran's death was in any way related to a 
disease or injury incurred during service.

The record should be carefully reviewed by the RO and 
compliance with the provisions of the newly enacted VCAA 
ensured.  The determination of the specific RO development 
and notice requirements of the VCAA are evolving matters at 
the time of this Board action.  See Holliday v. Principi, No. 
99-1788 (U.S. Vet. App. Feb. 22, 2001).

In light of the foregoing, the Board finds that further 
development is warranted.  Accordingly, the case is REMANDED 
for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should request the appellant 
to identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to her 
claim.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified by the 
appellant which have not been previously 
secured.  The appellant should assist the 
RO in obtaining any additional records.  
If no additional records are available, 
the appellant should so state. 

The records sought must include, but are 
not necessarily limited to, all VA, 
private or military records of treatment 
of the veteran for asthma, malaria or 
tuberculosis identified by the appellant 
or of which the RO otherwise becomes 
aware.  

If the RO is unable to obtain any such 
records, the RO must identify to the 
appellant the records it is unable to 
obtain, briefly explain the efforts made 
to obtain those records, and describe any 
further action to be taken with respect 
to the claim.  Records of a Federal 
department or agency must be sought until 
it is reasonably certain that such 
records do not exist or that further 
efforts to obtain these records would be 
futile. 

3.  Upon completion of (2) to the extent 
feasible, the RO should determine whether 
a medical opinion is necessary to decide 
the claim.  If a medical opinion is 
necessary to decide the claim, the RO 
should arrange for review of the medical 
evidence by an appropriately qualified 
physician.  The claims folder or 
appropriate extracts and a copy of this 
remand should be made available to the 
physician for review in conjunction with 
the review.  Following review of the 
record, the physician should provide 
response to the following questions:

(a)  What was the cause of the veteran's 
death?

(b)  Was the veteran's death related to 
tuberculosis or asthma?

If so, did the veteran have tuberculosis 
or asthma during service?  

(c)  Was the veteran's death attributable 
to a disease or injury (to include but not 
limited to service-connected malaria) 
incurred during service?

The physician should provide a rationale 
for any opinion.  If it is not feasible to 
answer any question or part of a question 
without resort to pure speculation, the 
physician should so indicate.  

4.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed. 

5.  After completion of the above, the RO 
should readjudicate the appellant's claim 
with consideration given to all of the 
evidence of record, including any 
additional evidence obtained by the RO on 
remand. 

If the benefits sought on appeal are not granted, the 
appellant should be provided a supplemental statement of the 
case and afforded an opportunity to respond.  The case should 
then be returned to the Board for final appellate review.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 



